Hall, Justice.
The only question which we deem it essential to consider in this case is, whether the regulations promulgated by the railroad commissioners, fixing the rates of fare for passengers who obtain tickets from the agents of the companies, at their depots, as well as for those who neglect to supply themselves with ' such tickets, and prescribing the manner in which ticket offices shall be kept open before and at the arrival of trains, so as to afford those who intend to take passage an opportunity of procuring tickets, are *350applicable to such as take passage on freight trains. The court below was of opinion that they did. In this, we think there was error. But the error was against the de: fendant, and it makes no complaint on that score, and, although the defendant would have been entitled to a new trial, yet if it chooses to acquiesce in the finding, the plaintiff cannot be heard to complain of a ruling that inured to his benefit. 27 Ga., 358. The regulations in question apply, ex vi termini, as well as by the subject-matter, exclusively to rates of fare, as it seems to us, on regular passenger, and not on freight .trains.
The carrying of passengers on freight trains, is not compulsory upon .the company, either by law or by any rule of the railroad commission, to which our attention has been called. These several trains are run for distinct and different purposes; the one for the transportation of freight, the other for the transportation of passengers. From aught that appears to the contrary, it would seem to be the policy of both of the companies and the commission, to keep these branches of transportation distinct, and whether this policy be right and prudent or otherwise, it is not for courts to determine. Is the regulation reasonable and in accordance with law ? If so, that is an end of the matter. The evidence shows nothing against its reasonableness, and nothing occurs to us why it is not lawful.
There are other questions in the case upon which it would be superfluous to pass. We express no opinion as to other portions of the judge’s charge, or as to his rulings upon the admission of testimony. If they be erroneous, as alleged, they did no injury to the plaintiff, who gets as much as, or perhaps more, by this verdict ($16.50) than he appears to be entitled to.
Judgment affirmed.